Clarke, Presiding Justice.
The facts in this case indicate that appellants have suffered a serious deprivation which is not counterbalanced by significant public benefit from the present zoning. The deprivation here meets the standards set out in Gradous v. Bd. of Commrs. of Richmond County, 256 Ga. 469 (349 SE2d 707) (1986) and City of Roswell v. Heavy Machines Co., 256 Ga. 472 (349 SE2d 743) (1986), and equals that suffered by the plaintiffs in DeKalb County v. Albritton Properties, 256 *567Ga. 103 (344 SE2d 653) (1986). Because the land of the appellants was rendered practically worthless by the present zoning, the finding of the trial court was clearly erroneous and should be reversed. City of Roswell v. Heavy Machines Co., supra.
Decided December 17, 1986
Reconsideration denied January 7, 1987.
Zachary & Segraves, Kenneth W. Carpenter, for appellants.
Edward E. Carter, James C. Watkins, for appellees.
We extend the September term relative to this case to enable the appellees to file a motion for reconsideration. OCGA § 15-2-4.

Judgment reversed.


All the Justices concur, except Gregory, Bell and Hunt, JJ., who dissent.